



Assignment and Extension of Agreement No: 910024 “Yo Gabba Gabba!”


We refer to the Agreement between SmartKids, LLC of 150 Pico Boulevard, Santa
Monica, California, 90405, USA (“Licensee”) and GabbaCaDabra LLC, of 15000
Ventura Blvd, 3rd Floor, Sherman Oaks, California, 91403, the USA (the
“Licensor”) dated May 9, 2012.


The Licensor and Licensee hereby agree to assign the Agreement to Athena Brands
Inc, of 7620 Miramar Road, Suite 4200, San Diego, California 92126, USA
(“Assignee”), and to amend the terms of the Agreement with effect from April 1,
2016 as follows:


1. License Period: The Term of the License Period set forth in the Standard
Terms and Conditions shall be extended through to and including January 31, 2020
unless sooner terminated pursuant to the terms of the Agreement.


2. The parties hereby agree to assign the benefits and burdens from the Licensee
hereunder to the Assignee and the Assignee hereby accepts such assignment.


Notwithstanding the foregoing the Licensee undertakes to fully indemnify
Licensor in the event that Assignee is in breach of the Agreement and fails to
remedy such breach in accordance with the terms of the Agreement.


Except as expressly modified by this Amendment, all terms and conditions of the
Agreement shall remain in full force and effect, and all provisions of said
Agreement modified, replaced, or deleted by this Amendment shall remain fully
enforceable in their original forms with respect to the period prior to the date
of this Amendment.




Kindly indicate your acceptance of the above by signing and returning a copy of
this Assignment.


Signed by: /s/ authorized signor GabbaCaDabra LLC
Signed by: /s/ Thomas Ardnt
An authorised signatory for and on
behalf of GabbaCaDabra LLC
(Licensor)
An authorised signatory for and on behalf of SmartKids, LLC
(Licensee)







Signed by: /s/ Sam J Messina III
Sam J Messina III, CFO
Athena Brands, Inc (Assignee)






